                           UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF NORTH CAROLINA
                                   STATESVILLE DIVISION

UNITED STATES OF AMERICA                              ) DOCKET NO.: 5:06CR44
                                                      )
      v.                                              ) ORDER TO DISMISS THE INDICTMENT
                                                      )
[10] JUSTIN MICHAEL PRIDE                             )
[12] WILLIAM RICHARD MAXWELL                          )



           Leave of Court is hereby granted for the dismissal of the Bill of Indictment (as it pertains

 to [10] JUSTIN MICHAEL PRIDE and [12] WILLIAM RICHARD MAXWELL only) in the

 above-captioned case without prejudice.

           The Clerk is directed to certify copies of this Order to the U.S. Probation Office, U.S.

 Marshals Service, and the United States Attorney's Office.



                                           Signed: January 3, 2019
